Order issued September 28, 2012




                                             In The
                                   Qrourt of Appeals
                        lJrtft}f IDistrirt of W.exas at IDallus
                                     No. 05-12-01185-CV


              IN RE RICKEY L. HOLLAND AND KAREN HOLLAND, Relators


                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-15867-8


                                         ORDER
                          Before Justices Bridges, Lang, and Fillmore

       Based on the Court's opinion of this date, we DENY relators' petition for writ of mandamus

and emergency motion for temporary relief. We ORDER that relators bear the costs of this original

proceeding.




                                                      0~L~
                                                      DAVID L. BRI
                                                         ES
                                                      JUSTICE